Title: To John Adams from Paul R. Randall, 25 February 1786
From: Randall, Paul R.
To: Adams, John


     
      
       Barcelona, Feb. 25th. 1786—
      
      The last Letter I had the Honor to address to your Excellency was of the 17th: instant—conveyed by Mr Harrison, who has resided in Cadiz, I believe in Quality of Consul—in which I suggested some small Difficulties embarrassing Mr Lamb’s Embarkation—but as I had not received Intelligence of their Removal until Mr Harrison was on the Point setting out—he will supply to your Excellency, that Permission is granted to Mr Lamb for extracting the Sum of £2,000 St out of the Kingdom upon giving Caution to abide the Directions of the Court thereupon.—
      Mr Lamb has since purchased a Vessel, instead of freighting, which was perhaps rendered necessary considering a full Quarantine, and that he was demanded half the Price of a small Vessel—for the Freight of a few Months. In three or four days the Vessel will be rendered fit for Sea—at the End of which Time, I know of no further Obstacles to impede our Progress to Algiers. We have no late Intelligence from thence, and are not acquainted or even informed:— whether the spanish Peace is absolutely concluded or not—tho’ we are in the presumption that it must be e’er this.
      My Industry should not be wanting in seeking every Occasion to advise your Excellency upon each individual Step, could my Services be equal with my Intentions—but that crude Information might rather obscure than reflect Light upon the Business—especially as we have not always safe Conveyances to command at this Distance.
      Mr Jefferson will conclude from Mr Harrison that Mr Lamb will shortly proceed— therefore it may not be of so much Importance to

offer this Letter for his Inspection—rather than take a more unsuspicious Method of forwarding it to your Excellency inclosed to my Brother— but as I conceived it might be in some Measure satisfactory to your Excellency to be ascertained in these trifling Particulars in a Business so interesting;—I have taken the Liberty to write, and at the same time to evince, that in Matters of more Consequence my Attention shall not be wanting.
      With sentiments of the highest Respect, your Excellency will permit me to consider myself / Your most obedient & hum s[er]t
      
       P R Randall
      
     
     
      With the purest satisfaction I reflect upon the Expressions of Kindness from Mrs. & Miss Adams on my Expedition, and wish on all Occasions to be suffered respectfully to declare my Sensibility of the honor confered on me.
     
    